 RAY, DAVIDSON & RAY433WE WILL offer to John M. Goodson immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to his seniority orother rights and privileges previously enjoyed,and make him whole for any lossof pay he may have suffered as the result of our discrimination against him.SOUTHERN WIRES, 'INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Walter Carl Ray,Hugh M.Ray, Mrs. Ruby Ray Cunningham,W. C. RayJr.,W. B.Ray, W.M. Davidson, Pearl Ray Long,Bonnie Ray Richardson,and Harriet Ray Berman,d/b/a Ray,Davidson&RayandLocalUnion No.925, InternationalUnion of Operating Engineers,AFL-CIO,Petitioner.CaseNo. 12-RC-1083.May 4, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, the parties executed a stipulation waiving a hearingand providing that the record made in Case No. 12-RC-976, togetherwith the Board exhibits in this case, including said stipulation, shallconstitute the sole and full record for the determination of the issuesherein.Upon the entire record in this case, the Board finds :1.The Employer contends that the Board should notassert juris-diction in this matter because the Employer's operationsare essen-tially local in character and, at best, only remotely related to com-merce within the meaning of the Act. Alternatively, the Employercontends that the Board should adhere to its alleged policy of notasserting jurisdiction over the "amusement" industry.Accordingly,the Employer moves to dismiss the petition.The Employer is a partnership which operates sightseeing toursand related enterprises in Silver Springs, Florida.The site is readilyaccessible over three Federal highways which intersect at Ocala.Theoperations are commonly known as "Silver Springs" and "ParadisePark."The tours consist ofrides in glass-bottom boatsover a courseon the Silver River, a navigable river under the jurisdiction of theUnited States Coast Guard. In addition to the tours, the Employeroperates two gift shops.Also, the Employer grants concessions toseveral other enterprises, including a deer ranch, a reptile institute, abathing beach,a jungle cruise,a carriagecavalcade, the Prince ofPeace memorial,a restaurant,and variousgift shops.131 NLRB No. 54.599198-62-vol. 131-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is estimated that 11/2 million tourists visit the Employer's groundsyearly. It is unknown what percentage of these tourists are from out-of-State, but the Employer is a member of the Florida AttractionsAssociation, whose object is to promote tourism in the State. The Em-ployer supplies literature, which advertises its operation, for distri-bution by the Florida Development Commission.The Employer alsofurnishes its facilities for the making of commercial motion pictureson location, but the record is not clear as to the extent of this activity.During its fiscal year ending January 31, 1960, the Employer had agross income of more than $2,000,000 from the foregoing operations.The gross income was derived as follows :Sightseeing boats----------------------------- $1,271,668.45Gift shops-----------------------------------577,621.42Concessions ---------------------------------197,032.33Miscellaneous--------------------------------37,898.16During the same period, the Employer made the following purchasesfrom directly outside the State, amounting to more than $100,000:Merchandise for gift shops,in excessof------------ $50, 000.00Paint and Fiberglas------------------------------1,797.52Motor parts-------------------------------------224.71One electric motor -------------------------------929.00Batteries ---------------------------------------25,245.12Maps and folders for advertising------------------ 30, 970.90The Employer also spent about $40,000 on out-of-State advertising,and its field representatives in the publicity department contactedvariousmotels, hotels, etc., arranging for the distribution of itsliterature.As appears from the foregoing facts, the Employer's operations aredesigned for the ultimate consumer; they are thus primarily retailin character, and its annual gross revenues satisfy the applicable juris-dictional minimum of $500,000 of gross annual revenue.'Moreover,the Employer makes out-of-State purchases in substantial amounts.The Employer's principal operations take place on a river which is achannel of commerce under Federal jurisdiction, and its boats andoperating employees are accordingly licensed by the United StatesCoast Guard. In addition, the Employer spends a substantial amountoutside the State to advertise its enterprises.The Employer nevertheless contends that the Board should not as-sertjurisdiction, because its operations may be classified as in theamusement or entertainment industry, over which the Board in certain' Carolina Supplies and Cement.Co ,122 NLRB 88;Park PlazaAmusement Company,124 NLRB 428;Combined Century Theatres,Inc.,123 NLRB 1759, 120 NLRB 1379. RAY, DAVIDSON & RAY435caseshas declined to assert jurisdiction.2However, the Board has notexcluded all entertainment or amusement enterprises from the sweepof its jurisdiction .3Significantly, in a case issuedearlierthis year theBoard rejected an argument against asserting jurisdiction over em-ployers in the amusement field or the entertainment industry, par-ticularly where, as here, regulation by other public authority wassubstantially less "detailed" than over the racetrack involved in theHialeahcase.4V Te find it additionally significant that the amusementor entertainment industry, although once regarded as being out of themain stream of commerce, is no longer a negligible factor in our na-tional life.On the contrary, we find that the Employer's enterpriseshere have a close, intimate, and substantial relation to trade, traffic,and commerce, and are not merely transitory or casual but rather arepermanent year-round operations with comparatively stable and reg-ular employment.In these circumstances, we find that it would not effectuate the pol-icies of the Act for the Board to exercise its discretion under Section14(c) (1) of the Act to decline jurisdiction herein.5We further findthat the operations of the Employer satisfy the Board's applicableretail standard for asserting jurisdiction over enterprises of thisnature, and substantially affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act. Accordingly, we deny the Employer'smotion to dismiss the petition.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning ofSection9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all regular employeesof the Employer, excluding temporary employees, guards, professionalemployees, and supervisors as defined in the Act. The Employer con-tends that such a unit is not appropriate, on the ground that the em-ployees therein lack mutuality of interest in wages, hours, and other2Hialeah Race Course,Inc,125 NLRB 388;Jefferson Downs, Inc,125 NLRB 386;Tanner Motor Tours, Ltd,112 NLRB 275;Philadelphia Orchestra Association,97 NLRB548;Los Angeles Turf Club,Inc,90 NLRB 20;Olympia Stadium Corporation,85NLRB 389. But compareMagic Mountain,Inc,123 NLRB 1170.3 Edward Small Producta,ons, Inc, at at.,127 NLRB 283;Independent Motion PictureProducers Association,Inc.,123 NLRB 1942;Raritan Valley Broadcasting Company, Inc,122 NLRB 90;Combined Century Theatres,Inc, supra;Television Film Producers Asso-ciation, atal., 93 NLRB 929Cf.Park Plaza Amusement Company, supra4The League of New York Theatres,Inc,129 NLRB 1429.5 Section 14(c) (1)provides:"The Board,in its discretion,may . . . decline to assertjurisdiction over any labor dispute involving any class or category of employers, where,in the opinion of the Board,the-effect of such labor dispute on commerce is not sufficientlysubstantial to warrant the exercise of its jurisdiction:Provided,That the Board shallnot decline to assert jurisdiction over any labor dispute over which it would assert juris-diction under the standards prevailing upon August 1, 1959." 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms and conditions of work; but the Employer advances no argu-ment as to what exclusions would render the unit appropriate.There is no history of collective bargaining for any of the employeeshere involved.Although the employees vary widely in skill, many are not skilled,and others work as office clerical employees, our policy in the analogousretail industry and hotel industry is not to exclude any employee forsuch a reason.6Accordingly, we reject the Employer's contention.A different questionis raised,however, as to the alleged supervisorystatus ofthe boat starters (Bingham, Hughes, and Teuton). In addi-tion to their nonsupervisory duties as starters, they assist and sub-stitute for Head Starter Cheatham in the supervision of certain oper-ations.However, the record is not clear as to whether their super-visory authority is merely of a routine or clerical nature, or whetherit requires the use of independent judgment within themeaning ofSection 2 (11) of the Act.Hence, we shall permit them to vote in theelection, hereinafter directed, subject to challenge.We find that all regular employees of the Employer, excluding tem-porary employees, guards, professional employees, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBERLEEDOM,dissenting :I would dismiss the petition in this case.The Employer is engaged primarily in operating sightseeing tourswithin the State of Florida.This is an essentially local activity serv-ing no other purpose than to provide amusement and entertainment,the Employer's operation of gift shops being clearly incidental to thisprimary activity. In my view, the operations of this Employer closelyresemble those of other employers in this industry as to which theBoard has declined to assert jurisdiction (see footnote 2,supra).While it is true that the Board has asserted jurisdiction in the motionpicture and broadcastingcases(footnote3, supra)those enterprisesare plainly distinguishable in that they provided facilities for theinterstate transmission of news and other forms of intelligence, aswell as amusement and entertainment.I am of the opinion that it will not effectuate the policies of theAct to depart from precedent and expend time and funds on casesaffecting local enterprises in the amusement industry, such as theEmployer here, when there are so many othercasesdemanding ourattention in industrieshaving a substantial impact-on interstatecommerce.O ArlingtonHotel Company, Inc.,126 NLRB 400;J.J.Moreau & Son, Inc.,107NLRB 999.